Title: To Thomas Jefferson from Lewis Littlepage, 5 March 1791
From: Littlepage, Lewis
To: Jefferson, Thomas



Dear Sir
Paris 5th: March. 1791.

I take the liberty of writing to you to request that you would inform me, by the earliest opportunity, whether the President has ever recieved a letter which I wrote to him from Madrid, of the 25th: February 1790. I inclosed it by a private opportunity to the Marquis De La Fayette, who assures me it was forwarded in due time, but the reception has never been intimated to either him, or me, which, I own, occasions me great uneasiness, as the contents were of a most private and delicate nature, and (should the letter have fallen into other hands) might be infinitely prejudicial to me.
You may also have been informed by Mr. Carmichael that he had obtained a promise from me to make some political communications of a secret nature to the President, respecting the late contestations between the Courts of Madrid and London, in which, from very peculiar circumstances, I was personally, and deeply involved. I had even obtained an eventual permission from the King of Poland for that purpose, but as those communications could only be considered as a continuation of my letter of the date before mentioned to the President, to which no answer has been recieved, and as he may have motives for that silence which it would be presumptuous in me to attempt to penetrate, I conclude that it might be deemed equally so to intrude myself further upon his notice. All that I intreat to know, is whether the letter in question has been recieved, or not: in the first case I shall be easy as to future consequences; in the second I must make enquiries as to it’s fate.

The political horizon in the North is still gloomy. Russia has corrupted the Divan, but the Sultan is still obstinate for prosecuting the war, and has lately been very pressing to know what are the final intentions of the King of Prussia, and even “in what month he means to commence hostilities against Russia.” The answer is defered until the British Cabinet can be consulted.
You know, I presume, that the Guarantee of Prussia, and the Maritime powers, her allies, is still the great obstacle to peace: Russia offers it upon the Statu Quo, but rejects all mediation or guarantee: the King of Prussia persuades Selim (and not without reason) that the existence of his Empire can never be secure, unless it makes part of the General System; and that if he concludes a separate peace, he may be again attacked upon the slightest occasion, or indeed, no occasion at all, without being entitled to the support of any European power.
Upon the same principle the Court of Berlin presses the conclusion of the Alliance between Poland and the Porte, and even holds out the idea (which circumstances may realize) of a Confederation for preserving the peace and equilibrium of Europe, between England, Prussia, Holland, the Germanic League, Poland, the Ottoman Empire, and, perhaps, Sweden. The first preparatory step toward that system, was fixing the succession of Poland upon the Duke of Brunswic:—that has failed:—the second is an official ouverture lately made by the English Minister at Warsaw, for some commercial arrangements between Great Britain and Poland, in which Prussia is to be comprehended. I have besides reason to believe that, by this time, orders are really sent to the Polish Envoy at Constantinople to conclude the Treaty which has been so long in negociation.
The grand point in Polish politics, is the system of Hereditary Succession, and there still exists a strong party for establishing it, but so far with little prospect of success. The Elective Succession you know, is already settled upon the Elector of Saxony: the King of Sweden however is yet Quixote enough to aspire to it secretly, or rather is gulled by Russia, with the idea.
You are doubtless in need of no information upon the affairs of this country; I shall therefore only observe (as it is not yet public) that some uneasiness is excited both here and in Spain, by the suspicion that England means to send a fleet to the Mediterranean, not so much in the view of supporting the Turks as of forming an establishment for herself in the Archipellago.
The fact is, that it has been for some time very seriously  agitated in the British Cabinet, whether, in case of a rupture with Russia, it would not be more adviseable to assist the Turks directly by a fleet upon the Black Sea, than by sending one to the Baltic, where it can only cruise a few months, and, if the Russians chuse to remain in port, must return, like Caligula, with cockle-shells, by way of trophy;—as you know Russia has no Convoys to intercept.
Reports of foreign invasion, and projects for a counter-Revolution, are daily circulated here. You may easily concieve that both parties occasionally make use of these political Bug-Bears:—the Aristocrats, to keep up the spirit of their disponding party:—the Democratical Cheifs, from the principle that public confidence is never so implicitly bestowed as in times of real, or supposed, danger.
My private affairs begin to assume a more promising aspect than they have done since the opening of the present Diet. The King has recalled me once more to Poland, and I shall set out in a few days by the way of Berlin, where I may continue some time. The Deputation for Foreign affairs in Poland have sanctioned all my ostensible transactions with the Court of Spain, and at the same time refuse to acknowledge the legality of my Mission. If obscurity may pass for depth in politics, you must allow that combination to be profound.
I hope you will find a moment of leisure to write to me: if so be pleased to inclose your letter to Mr. Short, as by means of Mazzei, or the Polish Minister (who is now on his way here). He will always be able to convey it to me safely. In the mean time beleive me ever, with great respect, and the most sincere attachment, Dear Sir, your most obedient & most humble Servant,

Lewis Littlepage

